Opinión disidente del
Juez Asociado Señor Ramírez Bages
San Juan, Puerto Rico, a 20 de enero de 1967
Disiento porque, a mi juicio, la prueba en este caso fue clara y convincente aunque conflictiva. No se demostró que el tribunal de instancia incurriese en manifiesto error, prejuicio o parcialidad, en su apreciación de la misma.
En los casos de portación de armas que relacionamos a continuación confirmamos las sentencias de culpabilidad, no obstante ser la prueba conflictiva. En Pueblo v. Rosario, 80 D.P.R. 318 (1958), hubo conflicto en cuanto a la descripción del arma. Además, el testimonio de uno de los dos testigos de *850cargo, quien dijo haber botado el arma, fue confusa y contra-dictoria. En Pueblo v. Oquendo, 79 D.P.R. 542, 546-549 (1956), los dos testigos de cargo testificaron sobre la porta-ción del arma la cual no se presentó mientras que el testimo-nio del acusado y de otro testigo de la defensa tendió a demos-trar que la noche de los hechos al acusado no tenía ni disparó ningún arma de fuego. Dictaminamos que no alteraríamos la apreciación que de la prueba hizo el juez sentenciador, a menos que se demostrara que incurrió en manifiesto error, prejuicio o parcialidad. En Pueblo v. Pacheco, 78 D.P.R. 24, 29 (1955), un solo testigo declaró que vio al acusado portando un arma la cual no se presentó. El acusado testificó en su defensa. Negó la portación. Dijimos que el testimonio del único testigo de la portación “bastaba si el juez sentenciador le creyó”. En Pueblo v. Garcés, 78 D.P.R. 102, 107-108 (1955), se concluyó que el acusado portaba un arma de fuego porque varios testigos lo vieran con una bolsa de papel en las manos de la cual salía un cañón cilindrico y que luego se le vio hacer varios disparos. Dictaminamos en este caso que “con esa prueba el tribunal muy bien pudo concluir, como concluyó, que el objeto que el acusado tenía dentro de la bolsa de papel era una de las armas de fuego prohibidas por la ley. La aprecia-ción de la prueba descansa enteramente en la sana discreción del tribunal y esa apreciación no será alterada por nosotros a no ser que se nos demuestre que se incurre por el tribunal en manifiesto error, prejuicio o parcialidad”.
A la luz de lo expuesto anteriormente, analicemos la prueba aportada en este caso. El testigo de cargo, Ángel Luis Pereles, testificó que como de diez y media a once de la noche del jueves 4 de julio de 1963 estaba en el bar El Coameño, en Cataño; que oyó una detonación fuera del bar; que luego entró Olivencia con un revólver en la mano el cual describió y se lo entregó al cantinero y éste salió con el arma hacia una casa ubicada detrás del negocio. Olivencia salió fuera del nego-cio. En contrainterrogatorio, Pereles dijo que empezó a beber *851sólo cerveza a las cuatro de la tarde. Admitió que se tomó 15 copas, más o menos, entre esa hora y la hora de los hechos sobre los que declaró, es decir, en el curso de unas seis horas. El referido cantinero testificó, a insistencias del fiscal, que luego de oir la detonación, dos personas salieron fuera y al regresar con un revólver pequeño dijeron que era Olivencia “jugando con un revólver de juguete”. Afirmó que el revólver “era pequeño, era de balas blancas, creo que era”, pero dijo no conocer de armas. Luego añadió que “yo he visto los de balas blancas y el revólver era como así”. Tanto el abogado de la defensa como el juez de instancia estimaron que al decir el testigo que “el revólver era como así” quiso decir que medía unas cuatro pulgadas. Pereles identificó el arma como un revólver negro de cabo color caoba y de cañón corto, mientras que el cantinero, quien dijo no saber de armas, lo identificó como .“de balas blancas”.
No hay prueba en el récord de que Pereles estuviera borracho como arguye el apelante, ni se justifica deducir que estaba incapacitado de percibir los hechos sobre los que testificó porque ingirió unas 15 copas de cerveza en el curso de seis horas. Este testigo vio a Olivencia portar un revólver de cañón corto; el cantinero, quien dijo no conocer de armas lo identificó como “de balas blancas” y conectó a Olivencia con el arma y el disparo que se oyó fuera. Los testigos de la defensa testificaron que oyeron una detonación, salieron del bar a investigar y no vieron nada, y que a Olivencia no se le vio arma alguna en su persona.
El conflicto en la prueba lo dirimió el juez de instancia. Su dictamen encuentra apoyo suficiente en la prueba. No se nos ha mostrado que incidiera al extremo de justificar que alteremos su apreciación de la misma. Concluye, como lo hicimos en Pacheco, supra, que el testimonio de un solo testigo bastaba si el juez sentenciador le creyó.